Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        October 25, 2016
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 47688-6-II

                               Respondent,

        v.

 DAVID A. NOVICK,                                              PUBLISHED OPINION

                               Appellant.

       WORSWICK, J. — David Novick appeals his convictions for eight counts of first degree

computer trespass and eight counts of recording private communications after he installed a

spying application on his girlfriend’s mobile phone. Novick argues that the State failed to

provide sufficient evidence that he intentionally recorded a private communication. Novick also

argues that entry of eight convictions of each crime violated his right against double jeopardy

because the correct unit of prosecution covers the entire course of conduct. We disagree and

affirm Novick’s convictions.

                                             FACTS

       David Novick and Lisa Maunu began dating in December 2013. At the beginning of

their relationship, Maunu used an old mobile phone. When Maunu’s phone started to

malfunction, Novick bought her a new mobile phone on March 11, 2014, and set it up for her.

       Unbeknownst to Maunu, Novick had installed an application called Mobile Spy on

Maunu’s new phone. The application allowed a person to log onto the Mobile Spy website and

monitor the phone on which the application was installed. From the Mobile Spy website, a user
No. 47688-6-II



could access all the information stored on the monitored phone, including text messages, call

logs, and e-mails. The versions of Mobile Spy used on Maunu’s phone, versions 6.5 and 6.6,

also permitted a user to send commands to the phone from a “live control panel” on the website.

Verbatim Report of Proceedings (VRP) at 416. One such command allowed a user to activate

the phone’s microphone and recording feature and record audio into a file that could then be

downloaded from the website.

       In July, the relationship between Novick and Maunu soured, and Maunu noticed that her

new phone was acting strangely. The phone would light up periodically, send text messages and

emails without her knowledge, and frequently “lock up.” VRP at 212. About the same time,

Maunu became concerned because Novick expressed specific knowledge about Maunu’s health

conditions, medications, doctors’ appointments, and private conversations. Maunu then

contacted Kaiser Permanente, where she received her health care and also where Novick worked,

because she was concerned Novick was accessing her medical records at his work.

       A compliance investigator for Kaiser ordered a forensic review of Novick’s work

computer use. The forensic review was conducted by Robert Monsour. During his

investigation, Monsour reviewed the records associated with Novick’s password-protected user

account. Kaiser computers keep records of every URL1 visited on an employee’s work computer

and the date and time of each visit. Monsour found a pattern of Novick accessing websites

associated with Mobile Spy from Novick’s computer account at Kaiser. In addition to the



1
 “Uniform resource locator” (URL) is a protocol for specifying the “addresses of the webpage.”
VRP at 366.



                                                2
No. 47688-6-II



Mobile Spy websites, Monsour found evidence that Novick had downloaded over 500 audio files

from Mobile Spy, searched for GPS (global positioning system) locations, and searched for

particular telephone numbers.

         The State charged Novick with eight counts of first degree computer trespass2 and eight

counts of recording private communications3 based on Novick’s use of Mobile Spy to record

Maunu’s conversations on March 30, April 4, June 5, and June 6.4

         During trial, Monsour testified about his investigation into Novick’s computer records.

To understand how Mobile Spy operated, Monsour read all of the available documentation,

focusing on versions 6.5 and 6.6—the versions of Mobile Spy available on the dates in question.5

Monsour also explored an available demo feature of version 7.01 of the program. Version 7.01

of Mobile Spy removed the surround recording feature, among other slight variations.

         According to the user guides Monsour read, in order to begin a recording through Mobile

Spy, a user had to go to a “live control panel” on their website and affirmatively send a

command through the control panel to the monitored phone. Monsour described the process as

similar to “pushing a record button on a tape recorder but you’re able to do it from anywhere




2
    Former RCW 9A.52.110 (1984), repealed by LAWS OF 2016 ch. 164, § 14.
3
    RCW 9.73.030.
4
 On those 4 days, Novick downloaded 19 separate audio recordings from Maunu’s phone,
capturing various conversations between Maunu and her neighbor, a friend, her mother, and
Novick himself.
5
 The phone Novick installed Mobile Spy on was unavailable for investigation because Maunu
exchanged her malfunctioning mobile phone before discovering the spying application.


                                                 3
No. 47688-6-II



where you can get on the internet.” VRP at 416. In an attempt to confirm this process for

beginning a recording, Monsour contacted Mobile Spy’s technical support. Monsour asked the

technical support staff whether a recording had to be started manually or if there was some way

to automate it so the phone would keep recording repeatedly. The technical support staff

confirmed that a user had to manually start a recording every time.

       Novick testified on his own behalf. Novick acknowledged his extensive use of Mobile

Spy, but he contended that everything on Mobile Spy—including the surround recording

feature—occurred automatically at random times.

       The jury trial found Novick guilty of all counts as charged. Novick appeals.

                                            ANALYSIS

                                 I. SUFFICIENCY OF THE EVIDENCE

       Novick argues that the evidence was insufficient to support any of his convictions. He

contends that because the application automatically recorded conversations, the State failed to

provide sufficient evidence that Novick intentionally recorded private communications. Viewing

the evidence in the light most favorable to the State, we hold that sufficient evidence exists to

support Novick’s convictions. State v. Hosier, 157 Wash. 2d 1, 8, 133 P.3d 936 (2006).

       Sufficient evidence supports a conviction if, when viewed in the light most favorable to

the State, any rational trier of fact could have found the essential elements of the charged crime

proved beyond a reasonable doubt. Hosier, 157 Wash. 2d at 8. We draw all reasonable inferences

from the evidence in favor of the State and interpret them most strongly against the defendant.

Hosier, 157 Wash. 2d at 8. When reviewing evidence for sufficiency, circumstantial evidence and




                                                 4
No. 47688-6-II



direct evidence carry equal weight. State v. Goodman, 150 Wash. 2d 774, 781, 83 P.3d 410 (2004).

We defer to the fact finder on issues of conflicting testimony, witness credibility, and

persuasiveness of the evidence. State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

       First degree computer trespass occurs when a person intentionally gains access without

authorization to a computer system or electronic database of another and the access is made with

the intent to commit another crime. Former RCW 9A.52.110 (2011), repealed by LAWS OF 2016

ch. 164, § 14. Here, the underlying crime was recording private communications. A person

commits the crime of recording private communications when he intercepts or records private

communications transmitted by any device designed to record and/or transmit said

communications. RCW 9.73.030.

       Novick contends that the evidence is insufficient to prove he issued a command to begin

audio recording from the live control panel because the computer records did not explicitly show

Novick issued a command. To support his claim, Novick relies on his own refuted testimony

that Mobile Spy automatically recorded the communications without a command to do so.

Assuming without deciding that proof of manual commands is required to establish sufficient

evidence, such proof existed. Monsour accounted for the absence of specific computer records

showing a manual command was given by explaining that the records show only the activity that

resulted in a new URL, and that commands could be sent within an internet program without

creating a new URL.

       The forensic review of Novick’s computer activity revealed substantial circumstantial

evidence that Novick sent the commands. Monsour testified that “every bit of information”




                                                 5
No. 47688-6-II



confirmed that in order to activate the surround recording feature of the Mobile Spy program, a

user must visit the Mobile Spy website and send a command through the program’s live control

panel. VRP 398. And the computer records showed that Novick visited the live control panel on

Mobile Spy’s website and subsequently downloaded audio files.

       Novick characterizes the State’s evidence that Novick issued commands to record from

the live control panel as “flimsy” and “weak.” Br. of Appellant 10, 12. But we defer to the trier

of fact on issues of conflicting testimony, credibility of witnesses, and the persuasiveness of the

evidence. Thomas, 150 Wash. 2d at 874-75. The conflicting testimony from Novick and Monsour

created a credibility determination, which we leave to the trier of fact. State v. Miller, 179 Wn.

App. 91, 105, 316 P.3d 1143 (2014).

       Viewed in the light most favorable to the State, the evidence supports a finding that

Novick sent commands from the live control panel to intentionally record Maunu’s private

communications. Accordingly, we hold that the State presented sufficient evidence for a rational

jury to conclude beyond a reasonable doubt that Novick committed the crime of recording

private communications, and thus committed computer trespass.

                        II. DOUBLE JEOPARDY AND UNIT OF PROSECUTION

       Novick argues in the alternative that his multiple convictions for computer trespass and

recording private communications violate the prohibition against double jeopardy because the

correct unit of prosecution for each crime covers the entire course of Novick’s conduct. We

disagree.




                                                 6
No. 47688-6-II



       The Fifth Amendment to the United States Constitution provides that no “person be

subject for the same offense to be twice put in jeopardy of life or limb.” Similarly, article I,

section 9 of the Washington Constitution provides, “No person shall . . . be twice put in jeopardy

for the same offense.” These double jeopardy provisions prohibit, among other things, multiple

convictions for the same offense. State v. Hall, 168 Wash. 2d 726, 729-30, 230 P.3d 1048 (2010).

We review double jeopardy claims de novo. State v. Villanueva-Gonzalez, 180 Wash. 2d 975, 979-

80, 329 P.3d 78 (2014).

       “When a defendant is convicted for violating one statute multiple times, the proper

inquiry is ‘what unit of prosecution has the Legislature intended as the punishable act under the

specific criminal statute.’” State v. Reeder, 184 Wash. 2d 805, 825, 365 P.3d 1243 (2015) (internal

quotations omitted) (quoting State v. Adel, 136 Wash. 2d 629, 634, 965 P.2d 1072 (1998)). In such

a case, we determine whether there is a double jeopardy violation by asking, “‘What act or

course of conduct has the Legislature defined as the punishable act?’” State v. Boswell, 185 Wn.

App. 321, 327, 340 P.3d 971 (2014), review denied, 183 Wash. 2d 1005 (2015) (quoting

Villanueva-Gonzalez, 180 Wash. 2d at 980). The scope of the criminal act as defined by the

legislature is considered the unit of prosecution. Reeder, 184 Wash. 2d at 825. “The issue is one of

statutory interpretation and legislative intent.” Reeder, 184 Wash. 2d at 825.

       The first step is to analyze the statute in question. State v. Jensen, 164 Wash. 2d 943, 949,

195 P.3d 512 (2008). If the statute does not plainly define the unit of prosecution, we next

examine the legislative history to discern legislative intent. Jensen, 164 Wash. 2d at 949. Finally,

we perform a factual analysis to determine if, under the facts of the specific case, more than one




                                                  7
No. 47688-6-II



unit of prosecution is present. Hall, 168 Wash. 2d at 735. If the legislature fails to define the unit

of prosecution or its intent is unclear, any ambiguity must be resolved against allowing a single

incident to support multiple convictions. State v. Tvedt, 153 Wash. 2d 705, 711, 107 P.3d 728

(2005).

A.        The Plain Language of the Statutes

          When interpreting a statute, our fundamental objective is to determine and give effect to

the legislature’s intent. State v. Larson, 184 Wash. 2d 843, 848, 365 P.3d 740 (2015). We look first

to the statute’s plain language to determine this intent. Larson, 184 Wash. 2d at 848. We discern the

plain meaning of a statutory provision from the ordinary meaning of the language at issue, as well

as from the context of the statute in which that provision is found, related provisions, and the

statutory scheme as a whole. State v. Polk, 187 Wash. App. 380, 389, 348 P.3d 1255 (2015). We

avoid a reading that produces absurd results because we presume that the legislature does not

intend absurd results. State v. Delgado, 148 Wash. 2d 723, 733, 63 P.3d 792 (2003).

          In applying the unit of prosecution analysis, courts look to discern “the evil the legislature

has criminalized.” Hall, 168 Wash. 2d at 731. The focus of this court’s inquiry is on the actual act

necessary to commit the crime. Boswell, 185 Wash. App. at 329.

          “A person is guilty of computer trespass in the first degree if the person, without

authorization, intentionally gains access to a computer system or electronic database of another;

and (a) the access is made with the intent to commit another crime.” Former RCW 9A.52.110.

“Access” as charged here means to “approach, instruct, communicate with, store data in, retrieve




                                                    8
No. 47688-6-II



data from, or otherwise make use of any resources of a computer, directly or by electronic

means.” RCW 9A.52.010(1) (2011).

        A person is guilty of recording private communication when he “intercept[s], or record[s]

any”:

               (a) Private communication transmitted by telephone . . . or other device
        between two or more individuals between points within or without the state by any
        device electronic or otherwise designed to record and/or transmit said
        communication regardless how such device is powered or actuated, without first
        obtaining the consent of all the participants in the communication;
               (b) Private conversation, by any device electronic or otherwise designed to
        record or transmit such conversation regardless how the device is powered or
        actuated without first obtaining the consent of all the persons engaged in the
        conversation.

RCW 9.73.030(1).

        Novick contends that the language used in the statutes “suggests that there is a unit of

prosecution for each computer trespassed upon and perhaps for each person to whom the

computer belonged.”6 Br. of Appellant 15. The State responds that the plain language of the

statutes define the proper unit of prosecution as each time a person gains unauthorized access to

a computer and each conversation recorded without consent. We agree with the State.

        The operative criminal act prohibited by former RCW 9A.52.110 is the unauthorized

access to another’s computer. Stated another way, the “evil the legislature has criminalized” is

the access. See Hall, 168 Wash. 2d at 731; RCW 9A.52.110. The violation of the statute is




6
 Novick does not state what he believes to be the proper unit of prosecution for recording
private communication, rather he simply rejects the State’s interpretation that the unit of
prosecution is each recorded conversation.



                                                 9
No. 47688-6-II



complete as soon as the defendant accesses another’s computer system with the intent to commit

a crime. Likewise, RCW 9.73.030 prohibits recording private conversation without the consent

of each participant in that conversation.

       Novick contends that had the legislature intended each trespass, as opposed to each

computer system, to be a separate crime it could have used such language as “a person commits

a computer trespass in the first degree if . . . .” Br. of Appellant 15. Likewise he contends that

had the legislature intended the unit of prosecution for recording private communication to be

each conversation, it could have used the language “by recording . . . a private conversation.”

       To support his argument, Novick relies on State v. Ose, 156 Wash. 2d 140, 124 P.3d 635

(2005). There, our Supreme Court held that by using the indefinite article “a” in the clause

“possesses a stolen access device” the legislature unambiguously defined the unit of prosecution

for possessing stolen property, as defined by RCW 9A.56.160(1)(c),7 as one count per stolen

access device. Ose, 156 Wash. 2d at 146. Novick attempts to analogize the court’s interpretation in

Ose to the first degree computer trespass statute by focusing on the statute’s use of “a computer

system or electronic database.” Br. of Appellant at 15. However, Novick’s analogy is not

persuasive.

       Novick is correct that the legislature’s use of the word “a” in a criminal statute may

authorize punishment for each individual instance of criminal conduct even when the conduct

occurs simultaneously. Ose, 156 Wash. 2d at 147. However, Ose does not stand for the converse



7
 RCW 9A.56.160(1)(c) provides: “A person is guilty of possessing stolen property in the second
degree if . . . [h]e or she possesses a stolen access device.”



                                                 10
No. 47688-6-II



proposition that the article “a” anywhere in a statute is required to define one unit of prosecution.

Rather, we look at the statute as a whole to discern the criminal act the legislature intended to

prohibit. We are not persuaded by Novick’s argument that if the legislature intended a single

unit of prosecution based on a course of conduct, it could have said so plainly. What matters is

not what the legislature did not say, but what it did say. State v. Vidales Morales, 174 Wash. App.
370, 387, 298 P.3d 791 (2013).

        The better analogy is to State v. Brooks, 113 Wash. App. 397, 400, 53 P.3d 1048 (2002),

where Division One of our court determined the unit of prosecution for the crime of burglary by

focusing on the action prohibited by the statute—unlawfully entering or remaining in a

building—rather than the number of victims. Similarly, in State v. Allen, 150 Wash. App. 300,

314, 207 P.3d 483 (2009), we focused on the action prohibited by the violation of a no-contact

order statute when we held that the defendant could properly be charged with two violations of a

no-contact order for sending two e-mails on different days that the victim viewed at the same

time.

        Novick further argues that the State’s interpretation of the units of prosecution would

lead to absurd results. He contends that by defining the unit of prosecution for computer trespass

as every access, the State could charge an unlimited number of counts based on the automated

access of a program into a computer system. But the charges at issue here are specifically

limited to Novick’s use of the live control panel to record and download Maunu’s private

conversations. Whether Novick’s specific actions in this case constitute separate and distinct




                                                 11
No. 47688-6-II



acts of computer trespass is a factual question we decide separately from determining the unit of

prosecution intended by the legislature.

       The plain language of the statutes support the conclusion that the units of prosecution for

first degree computer trespass and recording private communication are each separate

unauthorized access and each recording of a conversation without consent.

B.     Novick’s Actions Constituted More Than One Unit of Prosecution

       Once the unit of prosecution is determined, we next conduct a factual analysis to decide if

more than one unit of prosecution exists. Hall, 168 Wash. 2d at 735. The essential question is

whether Novick committed separate crimes with each access and each recording. Factors that

can be considered in addressing whether each act is a separate or distinct violation include the

method used to commit the crime; the amount of time between the acts; and whether the initial

conduct was interrupted, failed, or abandoned. See Boswell, 185 Wash. App. at 332.

       Novick argues that his actions constituted “a single course of conduct with the single

objective to spy on a single person’s cell phone,” and therefore, he should have been charged

with only one count of each crime. Br. of Appellant at 16. We disagree.

       Both Novick and the State cite Hall, 168 Wash. 2d 726, to support their argument. In Hall,

the defendant was convicted of 3 counts of witness tampering after attempting to call one witness

over 1,200 times within 3 days to convince her not to testify against him. Hall, 168 Wash. 2d at

729. Our Supreme Court explained that “‘[t]he obstruction of justice is the evil which the statute

was designed to forestall,’” and therefore, the number of attempts was secondary to that purpose.

Hall, 168 Wash. 2d at 735 (quoting State v. Stroh, 91 Wash. 2d 580, 582, 588 P.2d 1182 (1979)). The




                                                12
No. 47688-6-II



court held that because the defendant’s conduct in that case was continuous, aimed at a single

person, and meant to tamper with her testimony in a single proceeding, there was only one

violation of the statute. Hall, 168 Wash. 2d at 736. The Supreme Court noted that their

determination may have been different had the defendant changed his strategy, or if he had

briefly stopped his witness tampering before resuming it again at a later time. Hall, 168 Wash. 2d

at 737.

          State v. Kinneman, 120 Wash. App. 327, 84 P.3d 882 (2003), addressed a similar issue.

There, Kinneman made 67 unauthorized withdrawals from an individual’s trust account.

Kinneman, 120 Wash. App. at 327. The State charged Kinneman separately for each withdrawal

resulting in 28 counts of first degree theft and 39 counts of second degree theft. Kinneman

argued that his numerous withdrawals constituted only a single count of first degree theft

because all the takings were from the same place and the same victim. Kinneman, 120 Wash. App.

at 334. Division One of this court rejected Kinneman’s argument, holding that each separate

withdrawal occurring at different times could be viewed as a distinct theft. Kinneman, 120 Wn.

App. at 338.

          The facts of this case are similar to Kinneman. While Novick’s actions were somewhat

repetitious, they were not continuous. On at least eight separate and distinct times, Novick

logged onto Mobile Spy’s website, accessed Maunu’s phone by issuing a command through the

live control panel, and downloaded at least eight different recordings of conversations between

Maunu and various other people. Each access was separated by time and reflected a separate

intent to record a separate conversation.




                                                13
No. 47688-6-II



       We hold that Novick’s eight convictions for first degree computer trespass and eight

convictions for recording private conversations do not violate double jeopardy principles because

he was not charged multiple times for the same offense. Each count was based on evidence of

eight distinct times that Novick’s conduct violated each statute.

                                         CONCLUSION

       We hold that the State provided sufficient evidence that Novick intentionally recorded

eight private communications. Additionally, Novick’s actions constituted multiple units of

prosecution, and therefore, his multiple convictions did not violate double jeopardy principles.

Thus, we affirm Novick’s convictions.



                                                                     Worswick, J.
 We concur:



Maxa, A.C.J.




Melnick, J.




                                                14